Conviction of operating a lottery was authorized by circumstantial evidence with testimony of a confession by the accused.
                        DECIDED SEPTEMBER 18, 1940.
The defendant was convicted, in the criminal court of Fulton County, of the offense of operating a lottery known *Page 259 
as the "number game." Subsequently his petition for certiorari was overruled by a judge of the superior court, and to that judgment he excepted. The evidence contained in the petition for certiorari, together with the additional evidence set forth in the untraversed answer of the trial judge, amply authorized the verdict. The evidence connecting the accused with the offense charged was not wholly circumstantial, since it showed a confession made by him to the arresting officers "without any hope of reward or threats of duress of any kind." Furthermore, it does not appear from the petition for certiorari that the evidence as to said confession was objected to. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.